Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/20 has been entered.
 
This is a Non-Final Action responsive to the amendment filed 11/27/20.
Claims 1-32 are pending in the application. 

Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 12/744,447 on 05/24/10.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,358,020 is or was 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Dependent claims 14 and 24 recite similar limitation, therefore they would be allowed if written independent forms. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6-13, 17-23, and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Powell US Patent 6,990,906.
  #
14/461,239
Powell US Patent 6,990,906 in view of 
6
A method comprising the following steps:
 Powell Col. 7, lines 5-25;

Providing a plurality of weight
Powell Col. 7, lines 5-25: fig. 3A-B, items 60 and 72; 

Providing a first and a second storing unit, wherein the first storing unit is arranged below the second storing unit;
Powell Col. 7, lines 5-25; col. 6, lines 45-55;

Using an electric motor to lift at least weight from the lower storing unit to the upper storing unit during a first period, thereby converting electrical energy to potential energy; and 
Powell Col. 6, lines 55-col. 7, lines 7; 
Powell Col.7, lines 25-35;
Powell Col. 10, lines 50-60;
Powell Col. 11, lines 5-55;

Lowering said at least one weight from the upper storing unit to the lower storing unit during a second period while said at least one weight is coupled to a generator to generate electricity in response to said least one weight being lowered, thereby convert potential energy to electrical energy, 
Wherein the average released power level provided by lowering of any particular one of the at least one weight from the upper storing to the lower storing unit over a lowering period of 

Such that average released power level is capable of being greater than and capable of being lower than average power level used for lifting said any particular one of the at least one weight from the lower storing unit during the first period.


Powell teaches changed in speed or inclination degree of the drop and changed the power generates in the drop. (Fig 12- 13 col. 11, lines 60-col. 13, lines 70; see Powell  col. 11, lines 15-35, col. 13, lines 25-40)

7
The method according to claim 6, wherein the second period is shorter than the first period.
Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be changed, the duration of the storing 

The method according to claim 6, wherein the second period is longer than the first period.
Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be changed, the duration of the storing period will differ from the dispersing period.
9
The method according to claim 6, wherein the first period is an off-peak electricity period and the second period is a peak electricity period.
Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be changed, the duration of the storing period will differ from the dispersing period.

As per claim 10, it is rejected under the same rationale as claim 6. See above
As per claim 11, it is rejected under the same rationale as claims 7 and 8.  See above
  #
14/461,239
Powell US Patent 6,990,906 

The energy storage system according to claim 10, wherein each of the storing unit comprises a track along which a plurality of the masses offloaded to the storing unit can be stored.
 Powell Col. 22, lines 44-70;
13
The energy storage system according to claim 12, wherein the track of each storing units extends between a first portion and a second portion of the respective storing unit, the first portion being at an elevation higher than the second portion.
Powell Col. 22, lines 44-70;
17
The energy storing system according to claim 10, wherein the second storing unit comprises a plurality of tracks. 
Powell Col. 22, lines 44-70


Claim 18 is rejected under the same rationale as claim 6. see above.
  #
14/461,239
Powell US Patent 6,990,906 
19
The method according to claim 18, wherein said another period is a peak electricity period.
Powell Col. 7, lines 4, lines 25


As per claims 20 and 21, they are rejected under the same rationale as claims 7 and 8. see above

As per claim 25, it is rejected under the same rationale as claim 17. see above


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 1-5,14-16, 24 and 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Powell US Patent 6,990,906 in view of Lehet US Patent 6,249,057.


  #
14/461,239
Powell US Patent 6,990,906 in view of Lehet US Patent 6,249,057
1
The invention claimed is: 1.  An energy storing system, comprising: a plurality of weights;
 Col. 7, lines 5-25;

A first storing unit and a second storing unit,
Col. 7, lines 5-25: fig. 3A-B, items 60 and 72; 

and a loading unit configured to lift at least one weight from the first storing unit to the second storing unit during a first period, thereby converting electrical energy to potential energy,
Col. 7, lines 5-25; col. 6, lines 45-55;

said loading unit further configured to lower at least one weight from the second storing unit to the first storing unit (14) during a second period, while the at least one weight is coupled to a generator to generate electricity in response to the at least one weight being lowered, thereby converting potential energy to electrical energy,
Col. 6, lines 55-col. 7, lines 7; 
Col.7, lines 25-35;
Col. 10, lines 50-60;
Col. 11, lines 5-55;

wherein the loading unit is configured to collect a weight from the second portion of the first storing unit and to place said weight on the first portion of the second storing unit during the first period and to collect a weight from the second portion of the second storing unit and to place said weight on the first portion of the 


wherein the first storing unit (14) is arranged below the second storing unit (16) and each of the storing units comprises a guiding track (18, 20) on which weights can be placed and along which weights can be moved, wherein each of said guiding tracks comprises a first portion (22, 26) and a second 
portion, (24, 28) wherein the second portion (24, 28) is arranged below the first portion; (22, 26) 
Wherein for each of the first and second storing units, each of the weights place on the first portion is collected from the second portion.

Powel teaches multiple storage masses that are moved between upper and lower storage locations (yards), creating energy via a generator when the masses are moved down and using energy when the masses are moved up via a motor (see column 7, lines 27-54).  Though Powel teaches that these storage yards use tracks to move masses along yards (see 22:46-60), notes the use in prior art of multiple pick up and drop off locations (see 21 58-61), these unloaded masses can move right and left along the row of the yard to be store until they are needed for electrical generation (see 24:37-41), Powel lacks storage areas that utilize gravity so as to allow for weights placed on one end (first portion) of the storage location (yard) to be picked up at the other end (second portion) of the storage location (yard). 


Lehet teaches the positioning.  (see Fig. 2; Claims item 22 and 26 = Fig. 2 items 104 and 216; and claims items 24, 28 = fig. 2 item 108 and 204) 
Lehet teaches place weight on the lower portion of the gravitational drive from the upper portion when preparing the system; (see Lehet col. 6, lines 45-60)  and a break is engaged when preparation is done (see Lehet col. 7, lines 5-10); 
It would have been obvious to an artisan at the time of the invention to include Lehet’s teaching with the system of Powell in order provide user with a system that is designed to be a continuous system.


The energy storing system according to claim 1, wherein each weight comprises means such as wheels configured to allow said weight to move freely along the guiding track, on which said weight is placed, from the first portion to the second portion of said guiding track. 

Powell  Col. 21, lines 48-63;
3
The energy storing system according to claim 1, wherein the loading unit comprises a loading stage having a stage 


4
The energy storing system according to claim 1, comprising a multitude of storing units arranged at different heights. 

 Powell Fig. 3A-3B item 54
5
The energy storing system according to claim 1, wherein the duration of the second period is different from the duration of the first period. 

Powell  Col. 1, lines 15-20; col. 3, lines 45-55; col. 8, lines 20-24
Since the storing and dispersing periods are on as needed basis, demand for electric power varies and the rate for storing and dispersing power can be changed, the duration of the storing period will differ from the dispersing period. 



As per claim 26, it is rejected under the same rationale as claim 1. see above

14/461,239
Powell US Patent 6,990,906 in view of Lehet US Patent 6,249,057
27
The method according to claim 26, wherein each of the masses offloaded onto the first portion freely moves by action of gravity along the guiding mechanism to the second portion
 Lehet teaches the positioning.  (see Fig. 2;)
28
The method according to claim 26, wherein each of the storing units comprises a track along which a plurality of the masses offloaded to the storing unit can be stored.
Powell Col. 22, lines 44-70;
29 
The method according to claims 26, wherein the upper storing unit comprises a plurality of tracks.
Powell Col. 22, lines 44-70


As per claims 30, 31, and 32, they are rejected under the same rationale as claim 5. see above
As per claim 14, which is dependent on claim 13, it is rejected under the same rationale as claim 1. See above.
  #
14/461,239
Powell US Patent 6,990,906 in view of Lehet US Patent 6,249,057
15
The energy storing system according to claim 14, wherein the each mass 

16
The energy storing system according to claim 14, wherein the loading unit comprises a loading stage having a stage guiding track configured to cooperate with the respective track of the storing units of facilitate transfer of a mass between the loading stage and the respective track when offloading and collecting the mass.
Powell  Col. 22, lines 44-70


As per claim 24, which is dependent on claim 23, it is rejected under the same rationale as claim 1. see above



Response to Arguments
Applicant's arguments regarding 112 rejection filed on 11/27/20 are persuasive, and has been withdrawal.
Applicant's arguments regarding the 102 and 103 rejections of claims 1-32 have been considered but they are not persuasive. 
Applicant’s arguments focused on the following:
35 U.S.C. §102(b)
Regarding claims 6-13, 17-23, and 25, Applicant argued that Powell fails to teach “over a lowering period of second period is controlled by varying the duration of the lowering period….”
Examiner disagrees.  Powell teaches “over a lowering period of second period is controlled by varying the duration of the lowering period….,” because Powell teaches electing loading and unloading speed and inclination degree of the object.   (see Powell Fig 12- 13 col. 11, lines 60-col. 13, line 70) By changing the speed while keeping the distance constant, the time for completing the distance would be reduced.  And by increasing inclination degree of the drop while keeping the height of the system the same, the travel distance of the object would be reduced.  Therefore, Powell teaches control the duration of the release time and power of the release. (see Powell  col. 11, lines 15-35, col. 13, lines 25-40)

35 U.S.C. §103(a)
Applicant’s argued Powell and Lehet fail to teach claims 1-5, 14-16, 24 and 26-32 because the combination fail to teach “a first storing unit (14) and a second storing unit (16), wherein the first storing unit (14) is arranged below the second storing unit (16),” each storing unit having “a guiding track (18,20) on which the plurality of weights (12) can be placed for storage and along which weight (2) can be moved," wherein " each of said guiding track (18, 20) comprises a first portion (22, 26) and a second portion (24,28), wherein the second (24, 28) is arranged below the first portion (22, 26)," and "wherein for each of first and second storing units, 
1) Lethet converts compressed gas energy into gravitational shaft power rather than stores the electric energy in some form of kinetic energy. (see applicant’s remarks pages 13-14; 15)
2) Lethet does not teaches “first [lower] storing unit” comprising “a guiding track” (see applicant’s remarks pages 14-15)  
3) There is not rationale for combine Lehet with Powell. 
Examiner disagrees.  The combination teaches the system structure design describe in the limitation. (see Lehet Fig. 2; Claims item 22 and 26 = Fig. 2 items 104 and 216; and claims items 24, 28 = fig. 2 item 108 and 204) 
1) Lehet teaches the structure design of the claimed track.  Because the combination does not rely on Lehet’s teaching of converting and storing of the energy, it is therefore not relevant how to combine Lehet’s gas converting system with that of Powell.  Furthermore, Lehet’s system is still within Powell’s field of invention because Lehet teaches storing the compressed gas energy to a gravitational shaft power.  (see Lehet col. 3, lines 25-50)  
2) Lehet teaches guided tracks between lower and higher portion of the storage portion. (see Lehet Fig. 2, item 164) 
3) It is obvious to combine Lehet with Powell because the combination is using the structure design of Lehet’s tracking system in the system of Powell to allow Powell’s tracking and storage system to become a continues loop which allows for easier tracking and management of the overall system.  And it would be a simpler design choice for Powell’s system.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992



Conferees:
         /DENNIS G BONSHOCK/         Primary Examiner, Art Unit 3992                                                                                                                                                                                                                            
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992